DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ART REJECTION:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3-5,7,10-11,13-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grimm et al(USPGPUB 2016/0133131).

  -- In considering claim 1, the claimed subject matter that is met by 
	1) the vehicle configured to operate in an autonomous driving mode is met by is met by the vehicle(10);
	2) the driving system including a steering subsystem, an acceleration subsystem and a deceleration subsystem to control driving of the vehicle in the autonomous driving mode is met by vehicle(10) including systems and status modules(see: sec[0021]);
	3) the perception system including one or more sensors configured to detect objects in an environment external to the vehicle is met by object detection sensors(32)(see: sec[0020]);
	4) the control system including one or more processors is met by the processors of the various modules of the system(see: sec[0024]); 
	5) the control system operatively coupled to the driving system and the perception system, the control system being configured to: 
		a) detect an operational condition of the vehicle, wherein the operational condition is expected to impact continued operation of the vehicle on a roadway is met by the 
		b) in response to detection of the operational condition:
			i) evaluate sensor information from the perception system, the sensor information identifying one or more detected objects in the environment external to the vehicle is met by the data collection module(60), which evaluates raw data received from the vehicle modules(see: sec[0032]); 
			ii) identify at least one of an object type, a current action, or a predicted behavior for a given one of the one or more detected objects is met by the data collection module which determines size detected of the object and triggers a report to the server(170)(see: sec[0033]);
			iii) based on at least one of the identified object type, the current action or the predicted behavior, select a communication option from among a set of communication options to alert one or more of the detected objects about the operational condition and 
			iv) present information associated with the operational condition to the one or more detected objects according to the selected communication option is met by the warning indication being determined based on the detected hazard(see: sec[0041])
  -- Claim 3 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the communication option is selected from the group consisting of static signage, persistent signage, dynamic signage, running lights, hazard lights, headlights, fog lights, and a sensor unit is met by the audio or visual systems to notify the driver(see: sec[0051]).
  -- Claim 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the operational condition is an adverse condition expected to cause or require the vehicle to stop along the roadway is met by the alerts including information advisory related to moderate traffic slowdown(see: sec[0052]).
  -- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as:
1) the adverse condition is one of a vehicle fault condition, a roadway condition, or an environmental condition is met by the advisories pertaining to icy roads or traffic signal outages(see: sec[0046]).
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) selection of the communication option is further based on at least one of a time of day, a current environmental condition, or an occlusion situation is met by the advisers pertaining to icy roads(see: sec[0046]).
  -- Claim 10 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) selection of the communication option is further based on whether the given object is another vehicle operating in an autonomous driving mode is met by the advisories including V2V communications with another vehicle, and wherein the other vehicle would have been capable of automated driving features(see: secs[0022, 0050]).
  -- Claim 11 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) presentation of the information about the operational condition to the one or more detected objects according to the selected communication option includes providing both visual and aural information is met by the audio and visual warning systems providing the advisories(see: sec[0051]).
  -- Claim 13 recites subject matter that is met as discussed in claim 1 above, as well as: 
	1) the communication system configured to provide wireless connectivity with one or more remote devices is met by the warning systems communicating information pertaining to advisories to other vehicles(see: sec[0050]); 
	2) the control system is operatively coupled to the communication system, and the control system is further configured to communicate with a remove assistance service via the communication system regarding the operational condition is met(see: sec[0050]).
  -- Claim 14 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the presentation of the information associated with the operational condition to the one or more detected objects includes varying the information presented to different ones of the detected objects is met by the alerts based on settings established by driver preferences and based on urgency or warning level(see: sec[0052]).
  -- Claim 15 recites a method that substantially corresponds to the subject matter recited in claim 1, and therefore, claim 15 is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 18 is dependent on claim 15, and recites a method that substantially corresponds to the subject matter recited in claim 4.  Therefore, claim 18 is met for the reasons as discussed in the rejection of claims 4 and 15 above.
  -- Claim 19 is dependent on claim 18, and recites a method that substantially corresponds to the subject matter recited in claim 5.  Therefore, claim 19 is met for the reasons as discussed in the rejection of claims 5 and 15 above.
  -- Claim 20 is dependent on claim 15, and recites a method that substantially corresponds to the subject matter recited in claim 10.  Therefore, claim 20 is met for the reasons as discussed in the rejection of claims 10 and 15 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 2,6,8-9,12,16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimm et al(Grimm) in view of Examiner’s statement of Official Notice.
    -- Claim 2 recites subject matter that is met as discussed in claim 1 above, except for:
	1) selection of the communication option is further based on a distance between the given object and the vehicle.
	The examiner takes Official Notice that in the vehicle detection art, use of communication options which are based on distance between an object an a given vehicle is well known.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the selection of communication option into the system of Grimm, since this would have helped ensure that only objects within a relative distance to a vehicle would have been notified, 
-- Claim 6 recites subject matter that is met as discussed in claim 1 above, except for: 
	1) presentation of the information about the operational condition is varied based on a change in distance or a change in path of the given object relative to the vehicle.
	As discussed with regards to claim 2 above, upon incorporation of the distance communication option, it would have also been obvious to incorporate an option for presentation of information being varied based on change in distance, since this would have ensured that information would have been received by the appropriate party based on relative distance to the vehicle.
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the set of notification devices disposed at different locations along the vehicle, wherein selection of the communication option includes selection of a given one of the notification devices based on visibility to the given object.
	The examiner takes Official Notice that notification devices being disposed at different notification, and designed to select options based on visibility of a given object is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate this subject matter into the system of Grimm, since this would have helped facilitate notification of objects in the proper area in relation to the vehicle.
-- Claim 9 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) selection of the given notification device is further based on vertical placement of one or more of the notification devices along the vehicle.
	The examiner takes Official Notice that in the vehicle notification art, use of notification devices based on vertical placement along the vehicle is well known, and would have been readily incorporated into the system of Grimm, since this would have further enhanced the notification capabilities of the system by ensuring that the appropriate notifications would have been recognized in relation to the detected obstacles in relation to the vehicle.
  -- Claim 12 recites subject matter that is met as discussed in claim 1 above, except for:
	1) the warning information deployment system, wherein the control system is further configured to cause the warning information deployment system to deploy an alert device in the environment external to the vehicle adjacent to a portion of the roadway when the vehicle is stopped.
	The examiner takes Official Notice that in the vehicle notification art, use of warning information systems which deploy alerts in an environment external to a vehicle, but adjacent to a portion of the roadway when the vehicle is stopped is well known, and would have been readily incorporated into Grimm, since this would have enhanced the notification of warnings and advisories in the system by ensuring that the alerts would have been deployed in relevant areas to be noticed, in relation to the vehicle.
  -- Claim 16 is dependent on claim 15, and recites a method that substantially corresponds to the subject matter recited in claim 8.  Therefore, claim 16 is met for the reasons as discussed in the rejection of claims 8 and 15 above. 
  -- Claim 17 is dependent on claim 15, and recites a method that substantially corresponds to the subject matter recited in claim 6.  Therefore, claim 17 is met for the reasons as discussed in the rejection of claims 6 and 15 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959.  The examiner can normally be reached on 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMARKUNTZ can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 






/DARYL C POPE/Primary Examiner, Art Unit 2687